In this cause Mr. Chief Justice TERRELL, Mr. Justice STRUM and Mr. Justice BROWN are of the opinion that the judgment of the Criminal Court of Record should be reversed, while Mr. Justice WHITFIELD, Mr. Justice ELLIS and Mr. Justice BUFORD are of the opinion that the said judgment should be affirmed. When it appears that the members of the court are permanently and equally divided in opinion as to whether a judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the court, the judgment should be affirmed. Therefore, it is considered, ordered and adjudged that the judgment of the Criminal Court of *Page 1352 
Record in this cause be and the same is hereby affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.